Exhibit 99.1 Investor Contact: Larry P. Kromidas (618) 258-3206 lpkromidas@olin.com News Olin Corporation, 190 Carondelet Plaza, Suite 1530, Clayton, MO 63105-3443 FOR IMMEDIATE RELEASE Olin Declares 336th Consecutive Quarterly Dividend CLAYTON, MO, October 21, 2010 – Today Olin Corporation’s (NYSE: OLN) Board of Directors declared a quarterly dividend of 20 cents on each share of Olin common stock.The dividend is payable on December 10, 2010 to shareholders of record at the close of business on November 10, 2010.This marks the company’s 336th consecutive quarterly dividend. Olin Corporation is a manufacturer concentrated in two business segments:Chlor Alkali Products and Winchester.Chlor Alkali Products manufactures chlorine and caustic soda, sodium hydrosulfite, hydrochloric acid, hydrogen, potassium hydroxide and bleach products.Winchester products include sporting ammunition, reloading components, small caliber military ammunition and components, and industrial cartridges. Click here for more information on Olin. 2010-15
